Citation Nr: 1122594	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  05-38 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for service-connected left knee chondromalacia patella, status post left lateral retinacular release and chondroplasty of the patella, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable rating for service-connected right knee chondromalacia patella.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In July 2008, the Board remanded this claim for further evidentiary development.  The case has now been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

In a June 2009 letter, the Veteran's representative requested that VA obtain treatment records dating since August 2005 from the Ann Arbor VA Medical Center (MC).  VA's duty to assist requires the procurement of the identified relevant records.  See 38 C.F.R. § 3.159(c)(1) (2010) (providing that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency which includes medical records from VA medical facilities); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (noting that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Additionally, where the record does not adequately reveal the current state of the veteran's disability, VA's fulfillment of its duty to assist requires a thorough and contemporaneous medical examination that takes into account the records of prior medical treatment so that the evaluation of the claimed disability will be a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As the Veteran was last afforded a VA examination in August 2006, the Board finds that he should be afforded a new one to include consideration of any additional VA treatment records associated with the claims file as the result of the ordered development.  The examination should also include a neurological exam to address neurological complaints expressed by the Veteran at the prior VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the Ann Arbor VAMC dating since August 2005 pertaining to any treatment the Veteran received for his knees.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  Then, schedule the Veteran for an examination by an examiner with appropriate expertise to determine the nature and extent of all impairment due to the Veteran's service-connected right knee and left knee disabilities.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The examiner should note the degree of severity of any instability or subluxation of the knee, determine if the knee locks and if so the frequency of the locking, and note the presence of any effusion into the joints.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. 

The examiner should also assess any neurological impairment as the result of the service-connected bilateral knee disabilities.  

3.  Thereafter, readjudicate the claims.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  Consideration should be made of all evidence submitted since the issuance of the December 2009 statement of the case.  The Veteran should be given an opportunity to respond before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


